         Case 1:20-mj-02797-UA Document 24 Filed 09/09/20 Page 1 of 2
                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES DISTRICT COURT                        DATE FILED: 09/09/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------   X
                                                                            :
 UNITED STATES OF AMERICA                                                   :
                                                                            :             20-MJ-2797
           -against-                                                        :            20-CR-_____
                                                                            :
 MACK DUODU,                                                                :              ORDER
                                                                            :
                                        Defendant.                          :
 ------------------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

         WHEREAS the parties have requested an arraignment and initial pretrial conference be scheduled

for Tuesday, September 15, 2020;

         IT IS HEREBY ORDERED that an arraignment and initial pretrial conference is scheduled for

Tuesday, September 15, 2020, at 10:30 A.M.

         IT IS FURTHER ORDERED that the arraignment will take place in Courtroom 24B of the Daniel

Patrick Moynihan Courthouse, 500 Pearl Street, New York, New York, 10007.

          IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire and have his

or her temperature taken. Please see the enclosed instructions. Completing the questionnaire ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements established

by the questionnaire will be permitted entry. Please contact chambers promptly if you or your client do not

meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing 1-888-

363-4749, using the access code 3121171 and the security code 2797. All of those accessing the hearing are

reminded that recording or rebroadcasting of the proceeding is prohibited by law.


         SO ORDERED:

Dated: New York, New York
       September 9, 2020                                  VALERIE CAPRONI
                                                          United States District Judge
            Case 1:20-mj-02797-UA Document 24 Filed 09/09/20 Page 2 of 2



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York courthouse
must complete a questionnaire and have their temperature taken before being allowed entry into that
courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the enrollment
process. Follow the instructions and fill out the questionnaire. If your answers meet the requirements for
entry, you will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the questionnaire and
temperature screening at an entry device at the courthouse.
